Rehearing granted, February 9, 2004
                Vacated by Supreme Court, June 6, 2005




                          UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.
JAMES ANTHONY SAVAGE, a/k/a Mario
J. Racanelli, a/k/a John Anthony
Savage, a/k/a Egisto Grandoni, a/k/a              No. 02-4576
Max Marrache, a/k/a Greg
Masonotti, a/k/a M. John Delano,
a/k/a Robert Toliano, a/k/a
Grandoni Egistot, a/k/a Mark
Racanelli, a/k/a John Racanelli,
                 Defendant-Appellant.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-362)

                  Submitted: November 14, 2003

                      Decided: December 5, 2003

     Before NIEMEYER, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Peter Goldberger, Pamela A. Wilk, Ardmore, Pennsylvania, for
Appellant. Anna Mills Wagoner, United States Attorney, Clifton T.
2                      UNITED STATES v. SAVAGE
Barrett, Assistant United States Attorney, Douglas Cannon, Assistant
United States Attorney, L. Patrick Auld, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   James A. Savage appeals the judgment of the district court convict-
ing him on all counts of a thirty-two count indictment for wire and
mail fraud, conspiracy, and money laundering. Having reviewed Sav-
age’s claims in turn, we affirm.

   Savage first asserts that the district court erred in admitting evi-
dence on the basis that its probative value was substantially out-
weighed by its prejudicial value. We have reviewed the transcripts,
the respective briefs of the parties, and the applicable law, and con-
clude that neither the testimonial nor the recorded evidence admitted
at trial was unduly prejudicial. See Fed. R. Evid. 403. Accordingly,
we deny relief on this claim.

   Savage next claims that the Government engaged in prosecutorial
misconduct by referring to his character and playing to the jury’s
emotions during closing argument. As noted by the Government, this
court recognizes that "[c]ommitted advocates do not always present
antiseptic closing arguments." Bates v. Lee, 308 F.3d 411, 422 (4th
Cir. 2002). Instead, "prosecutors enjoy considerable latitude in pre-
senting arguments to a jury because the adversary system permits the
prosecutor to prosecute with earnestness and vigor." Id. (internal cita-
tions and quotations omitted). Our review of the prosecutor’s summa-
tion, taken in its appropriate context, fails to disclose any
inappropriate comment and, as a consequence, this claim warrants no
relief.
                       UNITED STATES v. SAVAGE                         3
  Savage also contends that the district court’s instructions to the jury
in regard to the charges of money laundering constructively and
impermissibly amended the indictment. Savage has failed to carry his
burden to demonstrate that the jury’s verdict was the result of an erro-
neous understanding of the law. See United States v. Hastings, 134
F.3d 235, 243 (4th Cir. 1998). Moreover, the record is devoid of any
evidence tending to support Savage’s claim that the jury could have
expanded the scope of the indictment prior to finding him guilty.
Accordingly, we deny relief on this claim.

   Savage’s final claim is that the district court erred in enhancing his
base offense level under the sentencing guidelines for violating a
court order. See U.S. Sentencing Guidelines Manual § 2F1.1(b)(4)(C)
(2000). Our review of the August 1, 2000, district court order, the
transcripts, and the findings of the district court leads us to conclude
that the enhancement of Savage’s sentence was amply supported.
Accordingly, we deny relief on this final claim.

   We affirm Savage’s convictions and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                            AFFIRMED